USDC IN/ND case 3:19-cv-01039-DRL-MGG document 17 filed 05/27/21 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 RAYMOND MCGRAW,

                     Petitioner,

        v.                                      CAUSE NO. 3:19-CV-1039 DRL-MGG

 WARDEN,

                     Respondent.

                                   OPINION AND ORDER

      Raymond McGraw, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF-19-07-480) at the Miami Correctional Facility

in which a disciplinary hearing officer (DHO) found him guilty of possessing a controlled

substance in violation of Indiana Department of Correction Offense 202. Following a

disciplinary hearing, he was sanctioned with a loss of sixty days earned credit time and

a demotion in credit class

      Mr. McGraw argues that he is entitled to habeas relief because the hearing officer

did not have sufficient evidence to support a finding of guilt. He contends that the

conduct report did not include the identification number for the property box where a

correctional officer found the straw containing controlled substance residue and that

correctional staff did not properly document the chain of custody for the straw.

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
USDC IN/ND case 3:19-cv-01039-DRL-MGG document 17 filed 05/27/21 page 2 of 4


          some evidence is not much, it still must point to the accused’s guilt. It is
          not our province to assess the comparative weight of the evidence
          underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

       The administrative record includes a conduct report in which a correctional officer

represented that he found a straw containing a druglike substance in Mr. McGraw’s

property box. ECF 12-1. It also includes photographs of the straw and a statement from

an investigator who conducted a field test on the straw indicating the presence of

methamphetamine. ECF 12-3; ECF 12-12. Consequently, even without identification

numbers and chain of custody documentation, the administrative record includes some

evidence that Mr. McGraw possessed a controlled substance in violation of departmental

policy. Therefore, the claim that the hearing officer did not have sufficient evidence is not

a basis for habeas relief.

       Mr. McGraw argues that he is entitled to habeas relief because correctional staff

did not scientifically verify the presence of a controlled substance on the straw or grant

his request for a continuance so that they could do so. Though the right to procedural

due process affords prisoners certain enumerated rights for disciplinary proceedings, the

right to scientific verification is not included among them. Wolff v. McDonnell, 418 U.S.

539, 563-66 (1974); White v. Ind. Parole Bd., 266 F.3d 759, 768 (7th Cir. 2001) (warning

against    adding    additional   due    process   protections   beyond    those   provided

by Wolff). Further, the administrative record includes a statement from an investigator

that the straw had been subjected to a field test, which indicated the presence of

methamphetamine. ECF 12-12. Mr. McGraw alleges that the investigator “tampered with


                                               2
USDC IN/ND case 3:19-cv-01039-DRL-MGG document 17 filed 05/27/21 page 3 of 4


the evidence with he conducted the alleged field test,” but he offers no evidence to

support this allegation. ECF 14 at 6. This claim is not a basis for habeas relief.

       Mr. McGraw argues that he is entitled to habeas relief because correctional staff

violated departmental policy by providing late notice regarding hearing postponements,

by failing to document the chain of custody, and by failing to document his refusal to

sign the screening report. The failure to follow departmental policy does not rise to the

level of a constitutional violation. Estelle v. McGuire, 502 U.S. 62, 68 (1991) (“state-law

violations provide no basis for federal habeas relief”); Keller v. Donahue, 271 F. App’x 531,

532 (7th Cir. 2008) (finding that inmate’s claim that prison failed to follow internal policies

had “no bearing on his right to due process”). Therefore, these claims are not a basis for

habeas relief.

       Because Mr. McGraw has not demonstrated that he is entitled to habeas relief, the

habeas petition is denied. If Mr. McGraw wants to appeal this decision, he does not need

a certificate of appealability because he is challenging a prison disciplinary proceeding.

See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed

in forma pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that

an appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Raymond McGraw leave to proceed in forma pauperis on appeal.




                                              3
USDC IN/ND case 3:19-cv-01039-DRL-MGG document 17 filed 05/27/21 page 4 of 4


      SO ORDERED.

      May 27, 2021                       s/ Damon R. Leichty
                                         Judge, United States District Court




                                     4
